423 F.2d 1229
PFC David Phillip QUAGLIA, Appellant,v.Colonel Charles S. BOSWELL, Appellee.
No. 13902.
United States Court of Appeals, Fourth Circuit.
Argued April 7, 1970.
Decided April 9, 1970.

Appeal from the United States District Court for the District of Maryland, at Baltimore, 302 F.Supp. 1210; Frank A. Kaufman, Judge.
Harold Buchman, Baltimore, Md., for appellant.
Clarence E. Goetz, Asst. U. S. Atty. (Stephen H. Sachs, U. S. Atty., on the brief), for appellee.
Before HAYNSWORTH, Chief Judge, and SOBELOFF and WINTER, Circuit Judges.
PER CURIAM:


1
For the reasons stated by the District Judge, denial of a writ of habeas corpus to discharge the petitioner from further noncombatant service in the Army is affirmed.


2
Affirmed.